DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as stated in paragraph 4 of paper dated 11/16/2021, is withdrawn in view of applicant’s amendments and arguments in paper 03/16/2022.   

The rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as stated in paragraph 5 of paper dated 11/16/2021, is withdrawn in view of applicant’s amendments and arguments in paper 03/16/2022.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection of claims on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10654809, as stated in paragraph 7 of paper dated 11/16/2021, is withdrawn in view of the Markush does not encompass benzimidazoles for A.

Claims 1, 4, 6-7, 19, 22, 45 and 49-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9814698. Although the claims at issue are not identical, they are not patentably distinct from each other because the Markush disclosed in the claims of the patent is the same Markush as is instantly claimed.  Claim 9 compounds 14 and 26 are the same compounds as in the instant claim 7 compound 80 and claim 51 compound 26.   The same diseases are claimed to be treated, prostate cancer, advanced prostate cancer.

Claims 1, 4, 6-7, 19, 22, 45 and 49-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10809720. Although the claims at issue are not identical, they are not patentably distinct from each other because the Markush disclosed in the claims of the patent is the same Markush as is instantly claimed.  Claim 2 has depicted the same compounds as are instantly claimed along with treating adjuvant therapy of prostate cancer and the other various therapies listed in the patented claim 12 are listed in the instant claim 19.  

Claims 1, 4, 6-7, 19, 22, 45 and 49-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 1003563. Although the claims at issue are not identical, they are not patentably distinct from each other because the Markush disclosed in the claims of the patent is the same Markush as is instantly claimed.  The same diseases are claimed to be treated, prostate cancer, advanced prostate cancer.


Claims 1, 4, 6-7, 19, 22, 45 and 49-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10017471. Although the claims at issue are not identical, they are not patentably distinct from each other because the Markush disclosed in the claims of the patent is the same Markush as is instantly claimed.  The same diseases are claimed to be treated, prostate cancer, advanced prostate cancer and ADT.  Further, patented claim 45 has the same compounds listed as in the instant claim 7.


Claims 1, 4, 6-7, 19, 22, 45 and 49-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 20-23 of U.S. Patent No. 10441570. Although the claims at issue are not identical, they are not patentably distinct from each other because the Markush disclosed in the claims of the patent is the same Markush as is instantly claimed.  The same diseases are claimed to be treated, prostate cancer, advanced prostate cancer.


Claims 1, 4, 6-7, 19, 22, 45 and 49-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11273147. Although the claims at issue are not identical, they are not patentably distinct from each other because the Markush disclosed in the claims of the patent is the same Markush as is instantly claimed.  The same diseases are claimed to be treated, prostate cancer, advanced prostate cancer.  Patented claim 14 has the same compounds as instant claim 49.  


Claims 1, 4, 6-7, 19, 22, 45 and 49-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10865184. Although the claims at issue are not identical, they are not patentably distinct from each other because the Markush disclosed in the claims of the patent is the same Markush as is instantly claimed.  The same diseases are claimed to be treated, prostate cancer, advanced prostate cancer.  Patented claim 16 is the same as instant claim 51.  


Claims 1, 4, 6-7, 19, 22, 45 and 49-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11273147. Although the claims at issue are not identical, they are not patentably distinct from each other because the Markush disclosed in the claims of the patent is the same Markush as is instantly claimed.  The same diseases are claimed to be treated, prostate cancer, advanced prostate cancer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-F 8am-4pm Eastern Telework Home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625